Citation Nr: 0515578	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1977 to November 
1979.

This appeal arises from a March 2002 rating decision of the 
Chicago, Illinois Regional Office (RO), that denied 
entitlement to a rating in excess of 30 percent for 
headaches, a rating in excess of 20 percent for a right knee 
disability, and a rating in excess of 10 percent for a left 
ankle disability.  The veteran filed a notice of disagreement 
relative to each issue and a statement of the case was issued 
in June 2003 that addressed all three issues.  The veteran 
filed a timely substantive appeal in July 2003 with regard to 
the claim for a higher rating for headaches.  As a result, 
the claim of entitlement to a rating in excess of 30 percent 
for headaches is the only issue perfected on appeal before 
the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2004).

During the April 2005 videoconference hearing, the veteran 
presented testimony with regard to the current worsening of 
left ankle and right knee disorders.  In addition, his 
testimony suggests that he may wish to pursue an appeal for a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  Accordingly, 
the RO should contact the veteran and determine whether he 
wants to pursue any additional claims to include higher 
ratings for the left ankle and right knee disorders and a 
claim for TDIU benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 30 percent for the service connected 
headaches.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record shows that the veteran was 
last afforded a VA rating examination in December 2001.  The 
veteran testified in April 2005 as to the progressive 
worsening of symptoms related to his service connected 
headaches.  A review of the report of examination shows that 
it is inadequate for rating purposes as the examiner did not 
address the presence or absence of all of the diagnostic 
criteria necessary to fully and fairly evaluate the veteran's 
claim.  Accordingly, due to the passage of a significant 
amount of time since the last VA examination, coupled with 
the fact that the December 2001 examination is inadequate for 
rating purposes, the veteran should be afforded another VA 
examination that addresses all appropriate rating criteria.

In addition, the veteran testified in April 2005 that he had 
lost significant amounts of time from his work with the Post 
Office in recent years due to his service connected 
headaches.  As a result, the RO should undertake all 
appropriate steps to ascertain the amount of time lost from 
employment due to the service connected headaches.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the VA Chicago 
health care system.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
necessary steps to contact the veteran's 
employer (with the veteran's written 
consent) and obtain written confirmation 
as to the number of days that the 
veteran has missed from work in the past 
two years due to his service connected 
headaches.  All written documentation 
should be associated with the claims 
folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The physician must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
service connected headaches.  The 
physician should indicate whether there 
is evidence of headaches with very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  Each of the 
above listed rating criteria must be 
addressed in the report of examination.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  The 
veteran's claim for a higher rating 
should be evaluated under the provisions 
of 38 C.F.R. § 3.321 with emphasis on 
the veteran's economic inadaptability 
due to headaches.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




